ACCEPTED
                                                                                          03-14-00180-CR
                                                                                                 3846935
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/21/2015 2:28:18 PM
                                                                                        JEFFREY D. KYLE
                               NO. 03-14-00180-CR                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  1/21/2015 2:28:18 PM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

CURTIS ADAMS                               §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 299TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-11-904084

            STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)    Following his conviction for Aggravated Assault, the appellant filed his

notice of appeal in the above cause on February 17, 2012. Appellant’s original appeal

was dismissed for want of jurisdiction. However, the Court of Criminal appeals


                                           1
granted an out-of-time appeal for the appellant on April 14, 2014. Appellant’s counsel

filed a brief on October 22, 2014.

      (c)      The State’s brief is currently due on January 21, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: two.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. The attorney assigned to this case is a part-time attorney and has not had

            sufficient time to prepare an adequate responsive brief.

      2. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in four other pending

            appellate cases, (i.e., Thomas Atkinson v. State of Texas, No. 03-13-00746-

            CR; Paul Ahern v. State of Texas, No. 03-14-00090-CR; Terri Elmore-

            Munoz v. State of Texas, No. 03-14-00136-CR; and T.T. v. Texas

            Department of Family and Protective Services, No. 03-14-00659-CV). The

            undersigned attorney is also responsible for preparing the State’s brief in two

            other pending appellate cases, (W.W. v. Texas Department of Family and



                                             2
         Protective Services, No. 03-14-00590-CV; and Jesus Villalobos, Jr. v. State

         of Texas, No. 03-13-00687-CR).

      3. This request is not made for the purpose of delay, but to ensure that the

         Court has a proper State’s brief to aid in the just disposition of the above

         cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to February 20, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/ Rosa Theofanis
                                             Rosa Theofanis
                                             Assistant District Attorney
                                             State Bar No. 24037591
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Rosa.Theofanis@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

340 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 21st day of January, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Ariel Payan,

Attorney at Law, 1012 Rio Grande, Austin, Texas 78701.

                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney




                                          4